—Appeal from a judgment of Monroe County Court (Marks, J.), entered November 24, 1999, convicting defendant upon his plea of guilty of robbery in the first degree (four counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of four counts of robbery in the first degree (Penal Law § 160.15 [3]). Defendant contends that County Court erred in denying his suppression motion because he was arrested in violation of Payton v New York (445 US 573). We disagree. “Payton precludes the introduction of evidence obtained as the result of a warrantless, nonconsensual entry into a suspect’s home in order to make an arrest” (People v Kozlowski, 69 NY2d 761, 762, rearg denied 69 NY2d 985). Here, defendant was not arrested at his home; rather, he voluntarily consented to be transported to the police station for questioning. Consequently, there was no Payton violation (see, People v Keller, 148 AD2d 958, 959-960, lv denied 73 NY2d 1017). Present — Pigott, Jr., P.J., Pine, Wisner, Burns and Lawton, JJ.